DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the control unit … matching the multiple carpool users to join the carpool in the vehicle” in claim 1. The control unit is a substitute for the word means (MPEP 2181.I.A), the function is matching the multiple carpool users to join the carpool in the vehicle, and no structure sufficient to perform this function is provided by the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “a control unit, the control unit, in a case where a learning between multiple carpool users who are users in a carpool in a same vehicle is to be performed in the vehicle, matching the multiple carpool users to join the carpool in the vehicle, based on information about learning levels of multiple demanding users who are users demanding the carpool in the vehicle.” The limitation of “the control unit, in a case where a learning between multiple carpool users who are users in a carpool in a same vehicle is to be performed in the vehicle, matching the multiple carpool users to join the carpool in the vehicle, based on information about learning levels of multiple demanding users who are users demanding the carpool in the vehicle,” as a control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the control unit” language, “the control unit, in a case where a learning between multiple carpool users who are users in a carpool in a same vehicle is to be performed in the vehicle, matching the multiple carpool users to join the carpool in the vehicle , based on information about learning levels of multiple demanding users who are users demanding the carpool in the vehicle” in the context of this claim encompasses reviewing information about potential carpool participants and grouping participants into carpools based on proficiency in a subject that may be taught or discussed in the carpool. Similarly, the limitations of claim 2: “wherein the control unit matches the multiple carpool users among the multiple demanding users such that a difference between the learning levels of the multiple carpool users falls within a predetermined range” are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, claim 2 covers reviewing proficiency data from carpool participants to group carpool participants within predetermined ranges of proficiency in a subject. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – “a control unit.” The “control unit” is recited at a high-level of generality (i.e., as a generic processor or computer implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer wherein the control unit acquires information about the learning levels generated in terminals possessed by the multiple demanding users and transmitted from the terminals,” but additional limitations requiring collection or transmission of data have also been found to be mere instruction to apply the exception, which do not integrate the claims into a practical application. (MPEP 2106.05(f)). The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a control unit” and addition of limitations in claim 3 for the acquisition of data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 4 and 5. In addition, claim 5 recites “A program for causing the information processing method according to claim 4 to be executed by a computer.” Since claim 5 does not recite any physical or tangible form and is not a method, claim 5 is not directed to a statutory category and is invalid as a computer program per se under 25 U.S.C. 101. (MPEP 2106.03). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0033058 A1 (“Mukherjee”) in view of Meyer, David, OptAssign—A web-based tool for assigning students to groups, 2009 (“Meyer”). Mukherjee was published Feb. 1, 2018 and filed Aug. 1, 2016 and is therefore prior art under 35 U.S.C. 102(a)(1) and (a)(2). Meyer was published in 2009 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 1 Mukherjee discloses, “An information processing apparatus comprising a control unit,” (¶ [0004] (“The system includes a processor; and a memory communicatively coupled to the processor, wherein the memory is configured to store program code which when executed by the processor”)); “the control unit … matching the multiple carpool users to join the carpool in the vehicle,” (¶ [0036] (“The group formation module 206 includes a route compatibility module 214 and a group compatibility module 216. The route based on information about learning levels of multiple demanding users who are users demanding the carpool in the vehicle” (¶ [0037] (“Once the grouping based on geographical and timing information is done, the group compatibility module 216 further defines one or more ride-sharing groups based on compatibility scores as calculated above by the compatibility score calculator 204. Each ride-sharing group includes one or more members who are estimated to be compatible with each other.”), ¶ [0035] (“Each request includes respective ride details and respective details of the user. … The user details includes profile information, characteristics, preferences, or any such details. The user details may be taken or extracted from their social networking profile, professional profile or the like. After receiving, the details are passed onto the compatibility score calculator 204. The compatibility score calculator 204 calculates score for each user using one or more algorithms”)). Mukherjee does not expressly disclose “a learning between multiple … users” or “learning levels” but does teach use of a “group compatibility module 216” to take user “profile information [and] preferences” into account when forming car pools (¶ [0025]). Meyer teaches “a learning between multiple … users” and “matching the multiple … users to join … based on information about learning levels of multiple demanding users,” (pp. 1106 (“Our main goal is to optimally assign students to topics (project groups), taking into account students preferences (ranking of topics) and some constraints regarding group capacities.”) Meyer provides a detailed description of “the mathematical model” in Section 3 pages 1106-08 which is used to match multiple demanding users to available project groups which involve learning between multiple users. The lessons assigned, for example, can be seen on page 2 “All 
	
Concerning claim 2, Mukherjee as modified discloses “The information processing apparatus according to claim 1” (See claim 1); “wherein the control unit matches the multiple carpool users among the multiple demanding users such that a difference between … the multiple carpool users falls within a predetermined range.” (¶ [0061-0064] (“Let yu,i denote the indicator variable whether a vertex u is part of group i, and xe,i denote whether an edge is present in a group i, which is determined by whether both the end points of the edge are included in the group I … In the above discussion, the first two constraints define the objective … and next two are range specifiers”), ¶ [0058] (“the pairwise happiness value (in other words, compatibility) between each pair of users is known or computed. The compatibility information the learning levels of” users, but Meyer uses learning levels to pair users. (p. 1107 (“The model used by Bafail and Moreb (1993) included student-specific “priority factors” based on GPAs to advantage “good” students in the assignment procedure similarly to the People-Sequential-Heuristic. It might be desirable to favor certain students (e.g., because of good marks in their curriculum or on some entry test)”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mukherjee for addition of the project and learning matching including matching based on an indication of learning level such as grades or test scores from Meyer. Since both references teach methods and systems for matching users to appropriate groups based on user requests the references are from the same field of endeavor. A POSITA would have been motivated to combine Mukherjee and Meyer because Mukherjee already suggests a 2 step matching system (Mukherjee ¶ 0036]) to first identify route compatibility 214 and then group compatibility 216, and suggests the use of ranges to separate carpool member. It would be straightforward and predictable to use GPA data or test scores as suggested by Meyer as part or all of the compatibility score in Mukherjee, for those riders interested in group lessons. A POSITA would be particularly interested in using the algorithm of Meyer for those riders interested in lessons in a vehicle, because Meyer provides “time savings and higher satisfaction among students regarding group assignments” (Meyer p. 1114). 
The information processing apparatus according to claim 1” (See claim 1); “wherein the control unit acquires information … generated in terminals possessed by the multiple demanding users and transmitted from the terminals”  (¶ [0025] (“The ride-sharing system 104 allows the users 101 to provide input in terms of source, destination, profile information, preferences, feedback, rating, comment or any other information and further computes or re-computes compatible score for each user and group those users accordingly based on the score”)). Mukherjee does not disclose “information about the learning levels,” but Meyer teaches “wherein the control unit acquires information about the learning levels generated in terminals possessed by the multiple demanding users and transmitted from the terminals” (p. 1113, Fig. 4 shows students enter data in a web browser and that data is transmitted to the Process Engine or control unit. (“From the students’ perspective, the system is a simple IS gathering preference information, similar to a web-based survey system.”), p. 1107 (“The model used by Bafail and Moreb (1993) included student-specific “priority factors” based on GPAs to advantage “good” students in the assignment procedure similarly to the People-Sequential-Heuristic. It might be desirable to favor certain students (e.g., because of good marks in their curriculum or on some entry test)”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mukherjee for addition of the project and learning matching including matching based on an indication of learning level such as grades or test scores from Meyer. Since both references teach methods and systems for matching users to appropriate groups based on user requests the references are from the same field of endeavor. A POSITA would have been motivated to combine Mukherjee and Meyer because Mukherjee already suggests a 2 step matching system (Mukherjee ¶ 0036]) to 
Concerning claim 4 Mukherjee discloses, “An information processing method comprising the steps of,” (¶ [0004] (“The system includes a processor; and a memory communicatively coupled to the processor, wherein the memory is configured to store program code which when executed by the processor causes the system to: receive a request for a ride from each user…”)); “in a case where … multiple carpool users who are users in a carpool in a same vehicle is to be performed in the vehicle, acquiring information about … multiple demanding users who are users demanding the carpool in the vehicle” (¶ [0037] (“Once the grouping based on geographical and timing information is done, the group compatibility module 216 further defines one or more ride-sharing groups based on compatibility scores as calculated above by the compatibility score calculator 204. Each ride-sharing group includes one or more members who are estimated to be compatible with each other.”), ¶ [0035] (“Each request includes respective ride details and respective details of the user. … The user details includes profile information, characteristics, preferences, or any such details. The user details may be taken or extracted from their social networking profile, professional profile or the like. After receiving, the details are passed onto the compatibility score calculator 204. The compatibility score calculator 204 calculates score for each user using one or more algorithms”)) “matching the multiple carpool users to join the carpool in the vehicle, based on the information,” (¶ [0036] (“The group formation module 206 includes a route compatibility module 214 and a group compatibility module 216. The route compatibility module 214 first forms groups of users who are route compatible, i.e., who are likely to be travelled on the same route. These groups are formed based on the geographical information and timing information.”)). 
Mukherjee does not expressly disclose “a learning between multiple … users” or “learning levels” but does teach use of a “group compatibility module 216” to take user “profile information [and] preferences” into account when forming car pools (¶ [0025]). Meyer teaches  “a learning between multiple … users” and “matching the multiple … users to join … based on information about learning levels of multiple demanding users,” (pp. 1106 (“Our main goal is to optimally assign students to topics (project groups), taking into account students preferences (ranking of topics) and some constraints regarding group capacities.”) Meyer provides a detailed description of “the mathematical model” in Section 3 pages 1106-08 which is used to match multiple demanding users to available project groups which involve learning between multiple users. The lessons assigned, for example, can be seen on page 2 “All undergraduates, during their curriculum, need to choose a ‘‘specialist option”, i.e. a small teaching program consisting of classes focused on particular managerial issues (like marketing, finance, managerial accounting, etc.)” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mukherjee for addition of the project and learning matching algorithm from Meyer. Since both references teach methods and systems for matching users to appropriate groups based on user requests the references are from the same field of endeavor. A POSITA would have been motivated to combine Mukherjee and Meyer because Mukherjee already suggests a 2 step 
Concerning claim 5, Mukherjee as modified teaches “A program for causing the information processing method according to claim 4 to be executed by a computer.” (see claim 4, see also Mukherjee ¶ [0004] describing the computer components that execute the information processing program).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PCT Publication No. WO 2005066915 A1 (“Giaccherini”) describes a distance learning system for learning subjects such as a language or basic math skills and may be incorporated into a car radio. US Patent Publication No. 2010/0280884 (“Levine”) teaches an automated carpool matching system that takes into account preferences such as user occupation or hobbies. Dupriez, Vincent, Methods of Grouping Learners at School: Ch. 93 Fundamentals of Education Planning, 2010 teaches several systems of dividing students based on learning levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Feb. 24, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715